UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended June 27, 2003 Commission File Number: 0-28562 VERILINK CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-2857548 (IRS Employer Identification No.) 127 Jetplex Circle, Madison, Alabama 35758-8989 (Address of principal executive offices) (256) 327-2001 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.01 per share Series A Junior Participating Preferred Stock Purchase Rights (Title of class) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X|No || Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. || Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes ||No |X| The aggregate market value of the common equity held by non-affiliates of the Registrant, based on the closing sale price of the Common Stock on December 27, 2002, as reported by the Nasdaq SmallCap Market was $12,725,553. Shares of Common Stock held by each officer and director and by each person believed by the Company to own 5% or more of the outstanding Common Stock have been excluded from this computation in that such persons may be deemed to be affiliates. This determination of affiliate status is not a conclusive determination for other purposes. As of August 29, 2003, the registrant had outstanding 14,699,974 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Parts of the following document are incorporated by reference in this Annual Report on Form 10-K: the Proxy Statement for the Registrants Annual Meeting of Stockholders to be held November 13, 2003 (the Proxy Statement), (Part III). PART I Item 1. Business Company Overview Verilink Corporation (the Company) provides telecommunications products that address the wireless infrastructure, voice and data integrated access, and wireline service delivery markets. The Company develops, manufactures, and markets integrated access devices, centralized access systems, and infrastructure service enabling equipment for network service providers, enterprise customers, and original equipment manufacturer (OEM) partners. These products are deployed worldwide as targeted solutions for applications involving voice over IP (VoIP), voice over ATM (VoATM), wireless backhaul aggregation, Frame Relay, point-to-point services, Internet protocol (IP) access routing, and the evolving transition from time-division multiplexing (TDM) to IP. The Companys customers include Regional Bell Operating Companies (RBOCs), interexchange carriers (IXCs), incumbent local exchange carriers (ILECs), competitive local exchange carriers (CLECs), international post, telephone, and telegraph (PTT) administrations, wireless service providers, equipment vendors, enterprise customers, and various local, state, and federal government agencies. The Company was founded in California in 1982 and is a Delaware corporation. Verilink is traded on the NASDAQ SmallCap Market, under the symbol VRLK. Product Acquisitions On January 28, 2003, the Company acquired the net assets used in and directly relating to Polycom, Inc.s line of NetEngine integrated access devices (IADs). The NetEngine family of IADs and routers enables enterprise customers to access broadband and voice over broadband (VoB) services. NetEngine products support a wide range of broadband transmission standards and end user requirements, and are interoperable with the products of a variety of leading broadband equipment vendors. On July 22, 2003, the Company acquired the net assets used in and directly relating to Terayon Communication System, Inc.s Miniplex product line for telecom carriers. This product line gives telephone companies the capability to provide multiple plain old telephone services (POTS) connections over a single copper pair  a more cost-effective alternative to resolving copper exhaust problems than the installation of new copper cable. Utilization of the Miniplex product as a pair gain solution also saves companies the time and expense involved in the system turn-up of a traditional digital loop carrier (DLC) system. The information presented below in Our Markets, Our Products, Manufacturing and Quality, and Competition includes a further discussion of the Miniplex products. State of the Industry Both network service providers and telecommunications equipment manufacturers have experienced difficulties over the past several years as a result of numerous factors, including economic conditions, excess network capacity and the financial condition of many key industry players. New services driven by advances in IP, specifically VoIP, are beginning to be more commonplace in the enterprise networks. A recent survey by Distributed Networking Associates, Inc. shows companies devoting 36% of their IT resources to both voice and data applications equally in 2003, a significant increase from 23% in a similar survey taken in 2002. Acceptance of xDSL, cable, and wireless broadband services has provided network service providers with market and financial impetus for network upgrades and investments in new packet-based offerings. Recent Federal Communications Commission (FCC) rulings requiring the RBOCs to unbundle and resell their legacy network to competitors at significant discounts do not apply to their investments in packet-based technologies. Many telecommunications analysts believe that this in turn may compel the RBOCs to invest considerable capital into next generation packet networks. Although the Company has experienced an increase in both Request for Proposals (RFPs) and Request for Information (RFIs) from network service providers domestically, as well as internationally, the nature and timing of carrier spending for the next 12 to 18 months remains uncertain. Mergers, acquisitions, and strategic partnerships for equipment vendors are expected to remain commonplace as service providers demand tighter product integration and interoperability for deployment in their packet-based networks. -1- Our Markets Voice and Data Access The Company designs, manufactures, and sells products for end user connectivity to the wide area network (WAN) for voice, video, and data applications. These products are commonly deployed at enterprise locations including main and branch offices, remote offices, as well as the small office/home office (SOHO). The applications supported at these locations include both standard TDM and packet based voice calls, facsimile, high speed data, Internet access, or video conferencing capabilities and require access to the public switched network, the Internet, or a private leased line network. The Companys products support the connection of customer equipment such as telephone sets, PBXs, routers, computers, servers, video conferencing equipment, and remote terminal equipment to the WAN. This equipment is typically installed in a telephone equipment or terminal room or on the employee desktop depending on the scale and the scope of the application. As such, this equipment is often referred to as customer premises equipment (CPE), if owned by the end user, or customer located equipment (CLE), if owned by the service provider, and offered as a component of a bundled service offering. The Companys access device portfolio consists of equipment for 56/64kbps circuits, xDSL services, T1/E1 facilities, multiplexed T1/E1 circuits, and T3 services. The range of products includes simple CSU/DSUs, channel banks, and intelligent IADs with routing/bridging functionality. DSL products consist of ADSL, SDSL, and SHDSL IADs and routers. In addition to supporting legacy TDM applications, the Company offers devices that support packet based applications utilizing Frame Relay, ATM, and IP protocols, including the growing VoATM/VoDSL markets and the emerging market for VoIP applications. The Company assists service providers and end users migrating their legacy networks from TDM to packet based networks by providing a single IAD that can be utilized in either network simply by setting the units configuration. No additional equipment or software purchase is required. In addition to simply providing the connection to or termination of the circuit, the Company has incorporated extensive alarm and data collection capabilities as well as support for Simple Network Management Protocol (SNMP) based element management systems within many of the products. These features and functions provide end users access to key network performance statistics and measurements that allow them to track system uptime and performance, verify that the circuit is properly maintained and utilized, and enforce service level agreements with the service provider. Service providers can use this data to verify network performance and to proactively identify and troubleshoot system and circuit problems. Wireless Infrastructure The Company provides equipment to wireless service providers for use in the wireline backhaul portion of their networks. In addition, the Companys channel service units have been integrated by wireless infrastructure equipment providers as a key component to their overall system solution. The Companys devices are used to terminate the land line T1 or E1 service at both the tower location, often referred to as the cell site, and at the wireless providers switching center. As wireless service has evolved and new infrastructure technologies have emerged, the Company also provides equipment that enables the service provider to overlay multiple wireless technologies in the most cost effective manner. This is accomplished by using the Companys products that allow the carrier to allocate individual channels from a single T1 or E1 to the appropriate technologys equipment. This provides significant cost savings by allowing the carrier to utilize current unused capacity rather than requiring the carrier to purchase additional circuits to accomplish the same result. The Company also provides equipment that is used by wireless service providers in their provisioning of the FCC mandated E-911 services. -2- Wireline Service Delivery The Miniplex product line allows the Company to offer digital pair gain equipment to ILECs, which enables the delivery of multiple POTS over a single copper pair. The Company provides ILECs a more cost effective solution to solving the problem of copper exhaust by enabling the delivery of two or four POTS lines over a single pair. Copper exhaust occurs when all of the copper pairs in a telephone cable are either currently in use providing telecommunications services or are defective. In these instances when a new or additional service is requested and no cable pair is available, the Companys digital channel products can be deployed and the service request fulfilled. This is a cost-effective alternative for ILECs when compared with the cost of placing additional cable or turning up additional expensive digital loop carrier systems. Products The Company develops products and product families to address issues and applications faced by both wireline and wireless communications carriers and enterprises. The Companys products utilized by wireline carriers are typically deployed in either the last mile of their networks and enable the delivery of telecommunications services to end users, both business and residential customers, or in their internal corporate communications networks providing the communications connectivity within the corporation. The Companys products utilized by the enterprise customers typically are deployed as access devices connecting the corporations offices to the telecommunications network. NetEngine Product Family The Companys NetEngine product family consists of access devices that terminate a T1 or DSL based service and provide the end user the ability to send and receive both voice calls and data transmissions via a single connection. This connection may be a T1, an ADSL, an SDSL, or an SHDSL connection. Models are equipped with 2-, 4-, 8-, 16- or 24-voice ports and an Ethernet interface with integrated routing protocols and functionality. Certain models also come equipped with a universal serial interface for connectivity to additional data devices such as external routers. ADSL and SHDSL models also exist that provide 2 or 4 basic rate ISDN (BRI) connections for certain international applications. The NetEngine products support applications utilizing TDM, ATM, or Frame Relay protocols. The devices can move from one protocol application to the other by simply changing the configuration of the unit. Access System 2000 The Companys Access System 2000 (AS2000) is a flexible network access and management solution that provides cost-effective integrated access to a broad range of network services. AS2000 products are installed at the origination and termination points at which service providers offer communications services to their corporate customers.
